in part that "[a]ll motions in limine to exclude or admit evidence must be
                      in writing and noticed for hearing not later than calendar call, or if no
                      calendar call was set by the court, no later than 7 days before trial." The
                      State filed its "Notice of Motion and Motion in Limine" more than 7 days
                      before the start of the trial. According to the district court minutes, at the
                      hearing on the motion, the district court stated that "[t]he Court does not
                      think the State's late filing of the motion violated anything." We conclude
                      that the district court did not abuse its discretion by considering the
                      State's motion.
                                  Second, McNeal contends that the district court abused its
                      discretion by denying his motion for a mistrial after the State presented
                      testimony from the victim on a subject previously prohibited by the
                      district court. We disagree. According to McNeal, the State was allowed
                      to introduce evidence that he "was involved with a group of individuals
                      who were selling drugs, but not evidence that [he] personally sold drugs."
                      After hearing arguments from counsel, the district court found that the
                      State did not elicit "any comment with the intent to infer that [McNeal]
                      was selling drugs," and that after the initial objection and subsequent
                      bench conference, "questions posed by the State clarified that [McNeal]
                      was not doing drugs." The district court denied McNeal's motion and
                      informed defense counsel that "[y]ou're free on cross-examination . . . to
                      reiterate again with this witness that he did not see your client involved in
                      any hand-to-hand drug sales." We conclude that the challenged testimony
                      was not improper and the district court did not abuse its discretion by
                      denying McNeal's motion for a mistrial. See Rose v. State, 123 Nev. 194,
                      206-07, 163 P.3d 408, 417 (2007) (we review a district court's decision to
                      deny a motion for a mistrial for an abuse of discretion).

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    (4eftm
                               Third, McNeal contends that the district court abused its
                 discretion by overruling his hearsay objection to testimony pertaining to
                 an anonymous note discovered near the crime scene by investigating
                              •
                 officers. We disagree. A district court's decision to admit or exclude
                 evidence is reviewed for an abuse of discretion. See Mclellan v. State, 124
                 Nev. 263, 267, 182 P.3d 106, 109 (2008). Here, the district court allowed
                 the State to question Detective Marc Colon about the anonymous note only
                 to the extent that it aided in the development of the investigation; the
                 content of the note was not the subject of the State's direct examination,
                 offered for the truth of the matter asserted, or admitted as an exhibit for
                 the jury's consideration. We conclude that the district court did not abuse
                 its discretion by overruling McNeal's objection to the State's line of
                 questioning. Accordingly, we
                               ORDER the judgment of conviction AFFIRMED. 2



                                                                    J.




                       2 Thefast track statement submitted by McNeal fails to comply with
                 NRAP 3C(h)(1) because the footnotes are not "in the same size and
                 typeface as the body of the brief," NRAP 32(a)(5). Counsel for McNeal is
                 cautioned that the failure to comply with the briefing requirements in the
                 future may result in the imposition of sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                cc:   Hon. Michael Villani, District Judge
                      Anthony M. Goldstein
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 19474